Citation Nr: 1453264	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected low back disability.

2.  Entitlement to an evaluation in excess of 30 percent from March 6, 2009 to December 20, 2012 and in excess of 50 percent from December 20, 2012 for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for the service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January to June 1998, from October 2003 to April 2005, and from October 2007 to March 2009.  He also served in the National Guard.  He was awarded the Combat Action Ribbon for his service in the Global War on Terrorism.

This appeal arose before the Board of Veterans' Appeals from a November 2009 rating decision of the North Little, Arkansas, Department of Veteran's Affairs (VA), Regional Office (RO).  This rating action awarded service connection for PTSD, assigning it a 10 percent evaluation, effective the day following his release from active duty, March 6, 2009.  In April 2010, the evaluation was increased to 30 percent, effective March 6, 2009.  

In February 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of this proceeding is in the claims folder.

In November 2012, this case was remanded to the RO for additional development.  As to the back claim, the RO substantially complied with the instructions of the remand and further development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Following this remand, the RO confirmed and continued the 20 percent evaluation assigned to the low back disorder; however, this March 2013 rating action increased the evaluation assigned to the PTSD to 50 percent, effective December 20, 2012.  As these are not complete grants, the issues of further increases in the evaluation assigned are still before the Board for appellate consideration.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This case has also included a claim for service connection for gastroesophageal reflux disease (GERD).  In March 2013, the RO issued a rating action that awarded service connection for this disorder.  Therefore, this issue is no longer before the Board for appellate consideration.

The Virtual VA paperless claims processing system includes VA progress notes; these have been reviewed.  

The issue of entitlement to an increased evaluation for the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's low back disability is manifested by limitation of motion, with pain, but without ankylosis; localized tenderness, x-ray evidence of spondylosis, normal muscle strength without atrophy, no signs of radiculopathy and no neurological findings.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.40, 4.45, 4.59, Diagnostic Codes (DC) 5003, 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July and September 2009, November 2012 and in February 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The Veteran has not alleged that are additional pertinent records that VA does not have.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in August 2009 and December 2012.  See 38 C.F.R. § 3.159(c)(4).  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The revised criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5237, the General Rating Formula for Diseases and Injuries of the Spine.

Under the new General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, a 10 percent disability rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note (1) states that for the purposes under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Factual background and analysis

The Veteran has contended that his service-connected low back disability causes severe limitation of motion when it flares up and that he has been "down" for as much as a week every year.  He has stated that his pain is constant and that the disorder should be assigned a higher disability evaluation as a consequence.

In April 2009, the Veteran sought treatment for his back, which was injured in service.  He stated that he had constant low back, which was made worse by heavy lifting, walking long distances, and running.  A magnetic resonance imaging (MRI) scan performed in May 2009 showed early multi-level spondylosis that was worse at L4-5 with mild segmental stenosis and mild bilateral exit neuroforminal narrowing.  

In August 2009, the Veteran was examined by VA; he made the complaints noted above.  He specifically noted that he had been "down" due to his back over the preceding year, which had lasted four days.  The examiner noted that his posture and gait were normal, with no evidence of abnormal curvature or muscle spasms.  He forward flexed to 70 degrees, with pain at 60-70 degrees.  Extension was 0-10 degrees, with pain at 5 -10 degrees.  Bilateral lateral flexion was to 30 degrees, with pain at 20-30 degrees.  Bilateral rotation was to 30 degrees, with pain at 20-30 degrees.  His combined range of motion was 200 degrees.  After three repetitions, forward flexion was limited to 50 degrees due to lack of endurance, but he was not additionally limited by fatigue or weakened incoordination.  

The Veteran was seen by VA between April 2009 and November 2012.  In May 2009, he was advised not to engage in strenuous activities and to rest his back.  He was reportedly told that his condition was not "fixable" with surgery and physical therapy was recommended.  In June 2009, he indicated the need for stronger medications for his low back.  In December 2011, he indicated that his pain a 3 out of 10 (with 10 being the worst pain) and that this pain was constant.  It was aggravated by lifting weight, walking long distances and running.  In February 2012,  he stated that he was still working in the warehouse for Wal-Mart.  Lately his back had hurt "on and off."  

VA re-examined the Veteran in December 2012.  The examiner noted that the claims file had been reviewed.  It was noted that the Veteran had been diagnosed with early multi-level spondylosis.  The Veteran stated that the back would flare-up once every three months; this would last a week.  On objective examination, his initial range of motion noted forward flexion of 70 degrees, with pain at 65 degrees; extension of 25 degrees, with pain 25 degrees; bilateral lateral flexion to 25 degrees, with pain at 25 degrees; and bilateral rotation to 25 degrees, with pain at 25 degrees.  His combined motion was 140 degrees.  After three repetitions, there was no additional loss of motion.  He did have functional loss/impairment due to pain on movement and instability of station.  His low back caused interference with sitting, standing, and/or weight bearing.  He had localized tenderness (the PSIS region).  There was no guarding or spasm.  His muscle strength in the lower extremities was normal and there was no evidence of atrophy.  Deep tendon reflexes in the lower extremities were normal and straight leg raises were normal.  He displayed no signs of radiculopathy nor did he have any indication of any neurological abnormalities.  The examiner stated that the Veteran did not have intervertebral disc syndrome (IDS).  The Veteran used no assistive devices.  The examiner commented that the Veteran's back condition did affect his ability to work.  It was noted that he drove a forklift in the Wal-Mart warehouse.  While he worked 40 hours per week, the Veteran stated that he had missed many days due to his back pain.  

After a careful review of the evidence of record, it is found that the evidence does not support a finding of entitlement to an evaluation in excess of 20 percent for the service-connected spondylosis and degenerative disc disease (DDD) of the lumbar spine.   Initially, the Board finds that the criteria for evaluating IDS are not applicable in this case.  This is so, because despite having DDD of the lumbar spine, there is no indication in the record that he suffers from IDS.  In December 2012, the VA examiner found no objective evidence consistent with symptoms of IDS (negative straight leg raises and normal neurological findings).  In fact, the examiner explicitly and unequivocally stated that the Veteran did not have IDS.  As a consequence, the Veteran's low back condition will be evaluated using solely his orthopedic residuals under the General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation, as noted above, requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  These criteria are simply not met in the case.  Both the August 2009 and the December 2012 VA examinations show forward flexion far greater than 30 degrees (70 degrees on both examinations).  Clearly, ankylosis was not present.

As noted, the revised or current Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  While the Veteran displayed a 10 percent loss of forward flexion after three repetitions of movement during the August 2009 VA examination, this was not replicated during the December 2012 VA examination; in fact, three repetitions caused no additional loss of motion.  The Veteran has displayed some decrease in motion due to lack of endurance (see the August 2009 VA examination), however, there was no evidence that he had additional functional loss beyond that reflected in the range of motion measurements for the thoracolumbar spine.  

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine spondylosis and DDD.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back spondylosis and DDD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

The Board is aware that in an initial rating claim, a claim for TDIU (total disability rating for compensation based on individual unemployability) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed as a forklift operator at the Wal-Mart warehouse.  While the evidence does indicate that he has missed "many days" due to back pain, he does not allege, and the evidence does not show, that his service-connected lumbosacral disability is of sufficient severity to produce unemployability.  As a consequence, further consideration of this increased rating claim in accordance with Rice is not needed.


ORDER

Entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected low back disability is denied.


REMAND

While further delay in this case is regrettable, it must be remanded for further development.  This is to ensure that the Veteran is provided a full and fair adjudication of his claim.

As noted, the Veteran's claim for an increased evaluation for his service-connected PTSD was remanded in November 2012.  He was to be provided a VA examination so that the full nature and degree of severity of the PTSD could be determined.  A full mental status examination was to be conducted and a Global Assessment of Functioning (GAF) Score was to be assigned.  After a review of the December 2012 examination report, the Board has determined that it is inadequate for rating purposes.  While the Veteran's history and symptoms were reported, no mental status evaluation was noted.  No GAF Score was provided.  Therefore, this case must be returned so that an adequate examination can be performed.  According to Stegall v. West, 11 Vet. App. 268 (1998), the Board is obligated by law to ensure that the RO complies with its directives.  Stegall stated that "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

While the case is in remand status, the Veteran should be requested to identify all health-care providers from whom he has sought treatment for his PTSD since November 2012.

In March 2013, the RO issued a decision that awarded service connection for GERD.  In May 2014, the Veteran submitted a statement in which he disagreed with the evaluation assigned to this disorder.  The RO has not issued a statement of the case pertaining to that issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to an element of that denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all VA and non-VA health-care providers from whom he has sought treatment for his PTSD from November 2012 to the present.  Once these records are identified, the RO must make all efforts to obtain them and associate them with the claims folder.  All efforts must be documented for inclusion in the claims folder.

2.  Schedule a VA examination of the Veteran's PTSD by a qualified professional in order to ascertain the current nature and degree of severity of the disability.  The entire claims folder, to include this remand and all records contained in the Veteran's Virtual VA paperless file, must be reviewed by the examiner.  The examination report must indicate that this review was conducted.  The examiner must note all findings made during the mental status examination and must provide a GAF Score (with narrative explanation of that Score).  A compete rationale for all opinions expressed must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned was undeliverable.

4.  Once the above-requested has been completed to the extent possible, readjudicate the Veteran's claim for an increased evaluation for the service-connected PTSD.  If the decision remains adverse to the Veteran, the Veteran and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

5.  Provide the Veteran and his representative a statement of the case on the issue of entitlement to an evaluation is excess of 0 percent for the service-connected GERD.  They must be given an opportunity to respond.  If the Veteran perfects the appeal of this issue by timely submitting a substantive appeal, this issue should be returned to the Board for further appellate consideration.

6.  Review the claims folder to ensure compliance with all instructions of this remand.  If an instruction has not been complied, appropriate corrective action is to be taken.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


